Citation Nr: 1643141	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an upper back (neck) disorder.

5.  Entitlement to service connection for headaches, dizziness, and numbness, to include as residuals of a traumatic brain injury (TBI). 

6.  Entitlement to service connection for bilateral hearing loss disability. 

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1984 to February 1988.  He also previously served in the Georgia Army National Guard in 1982 and 1983, with an initial period of active duty for training (ACDUTRA) from July 1982 to October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In June 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS file.  

In the present decision, the Board will adjudicate the issue of service connection for a left foot disorder.  However, the remaining six service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current left foot plantar fasciitis that first manifested during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a left foot plantar fasciitis disability that was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for a left foot disability.  Therefore, for this particular issue, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the issues of service connection for a right ankle disorder, a low back disorder, an upper back disorder, residuals of a TBI, bilateral hearing loss, and tinnitus, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

At the outset, plantar fasciitis and many other types of foot disorders are not one of the enumerated chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a), may still qualify for service connection under the three-element test for disability compensation listed in 38 C.F.R. § 3.303(a).  Walker, 708 F.3d at 1338-39.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that his left foot problems began during active duty in August 1985.  He says he was treated in-service on multiple occasions for left foot pain.  He asserts that he developed left foot pain as the result of his physical training as an infantryman (running, jogging, and marching) during his time on active duty in the 1980s.  He indicates there was "overuse" of the left foot during service.  He believes that wearing tight fitting boots during his in-service physical training did not help his left foot pain.  He calls his left foot pain a "fallen arch."  He states that his left foot pain has been a chronic, intermittent problem ever since active duty from 1984 to 1988.  Post-service, he adds that he only treated the condition with over-the-counter medicine.  See December 2009 claim; February 2013 VA Form 9; June 2016 hearing testimony at pages 8-9, 13-14; April 2010 VA foot examination.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for left foot plantar fasciitis.          

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with left foot plantar fasciitis.  See April 2010 VA foot examination.  Thus, the evidence clearly reveals a current left foot disorder - plantar fasciitis.  

Plantar fasciitis is defined as "inflammation of plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain."  See Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  Plantar fasciitis has also been described as inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994).  

As to the second requirement of in-service incurrence, service treatment records (STRs) document that in August 1985, the Veteran injured his left foot while running.  He stated at the time that it felt as if an arch had fallen.  The left foot pain had been present for four days.  On examination, no left foot swelling or discoloration was shown, but there was mild tenderness upon palpation.  The range of motion was within normal limits.  The diagnosis was left foot sprain.  A week later, an August 1985 STR documented left foot pain for the past two weeks.  It was noted he was placed on profile.  He ran four miles on the day after the profile was finished, and he was again tender to palpation on the foot.  A diagnosis of left foot sprain was noted to be a possibility.  He was placed on profile for two more weeks, and provided pain medication.  An August 1985 STR X-ray report for the left foot documented pain in the left foot upon walking, with tenderness over the first metatarsal shaft.  There was no direct injury, and no significant radiographic abnormalities demonstrated on X-ray.  An undated STR chronological record of medical care screening dated sometime after 1985 stated the Veteran has a "recurring" health problem of foot pain.  A November 1985 STR documented bilateral leg pain for the past five days.  An ace bandage was put on the legs.  Tenderness was observed.  The diagnosis was a strain to the posterior tibialis.  These STRs provide some evidence in support of the left foot claim, even though they do not specifically diagnose plantar fasciitis of the left foot.  The Veteran was separated from active duty in February 1988.  

As a lay person, the Veteran has provided competent and credible lay testimony that he had recurring left foot pain during active duty.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  Thus, the medical and lay evidence of record shows left foot symptoms during service.  See 38 C.F.R. § 3.303(a).  The Board emphasizes that the Veteran developing left foot pain due to his military occupational specialty (MOS) as an infantryman is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Post-service, as to the third requirement of a nexus, the Veteran has been competent and credible in describing his left foot pain as a chronic, intermittent problem ever since active duty from 1984 to 1988.  Post-service, he is also competent and credible to relate that he only self-treated the condition with over-the-counter medicine.  See 38 C.F.R.  § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The Board is also aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, similar to the present case, concerned a disorder that fluctuated in its degree of disability, that is, a disorder which had "active and inactive stages" or was subject to remission and recurrence.  The requirement for service connection that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability can subsequently resolve.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, although the Veteran's left foot plantar fasciitis has been described as an "intermittent" problem (see April 2010 VA feet examination), it can still be subject to service connection.  

With regard to a nexus, the Board acknowledges that the April 2010 VA foot examiner ultimately concluded that it is less likely as not that the Veteran's claimed left foot condition is the result of the injuries he suffered while in the military.  The VA examiner remarked there is no indication of chronic or severe injuries to the left foot in the STRs.  The VA examiner added there are no post-service records available to show chronic left foot problems either.  However, the Board finds that the VA examiner's conclusion regarding the lack of a nexus is flawed.  The VA examiner failed to address all of the Veteran's STRs mentioning left foot pain.  The Court has held that a medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  The focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is also no requirement that a condition be "severe" in order to be service-connected, as the VA examiner appeared to imply.  In addition, to establish a nexus, there is no requirement that a Veteran seek post-service medical treatment for a foot condition.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As a layperson, a veteran can be competent and credible to describe a condition involving intermittent left foot pain.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the April 2010 VA foot examiner's ultimate negative conclusion is entitled to very little probative weight.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for left foot plantar fasciitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for left foot plantar fasciitis is granted.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's other service connection claims for a right ankle disorder, a low back disorder, an upper back disorder, residuals of a TBI, bilateral hearing loss, and tinnitus.  

First, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  Specifically, VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2014 & Supp. 2011); 38 C.F.R. § 3.159(c)(2), (c)(3) (2015).  The standard for the VA is very high. 

In this regard, in one of the Veteran's DD Form 214s, it is documented that he served in the Georgia Army National Guard in 1982 and 1983, with an initial period of ACDUTRA training from July 1982 to October 1982.  His unit on the DD Form 214 is listed as Company C, 4th Battalion, 2D ITB, USAIC, TRADOC, TC.  However, no medical or personnel records from his period of National Guard service are present in the claims folder.  Such records would include line of duty determinations, point statements, hospital records, examinations, etc.  

Therefore, the AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the State Adjutant General, the Veteran's National Guard Unit, the Army Human Resources Command, or any other appropriate Federal or State custodian, to secure any additional medical or personnel records dated in 1982 and 1983 for his Georgia Army National Guard service.  Any earlier National Guard medical and personnel records, if available, may provide more information on the existence of a preexisting right ankle disability.  If these National Guard records are unavailable or do not exist, a negative reply to this effect is required from the appropriate custodian.  

Second, the Veteran has stated on several occasions that he was treated post-service by several private chiropractors and a private physician (Dr. Case-Valdosta) in the 1990s and 2000s, for his low back and upper back.  See e.g., June 2016 hearing testimony at pages 5-6, 12-13; February 2013 VA Form 9.  However, the Veteran did not complete the necessary authorization form sent to him (VA Form 21-4142) to secure these records.  In this regard, he did not provide the full names of the providers who treated him, the specific dates of treatment, or any address or telephone information.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Thus, on remand, the Veteran should be provided the opportunity to submit these private physician and private chiropractor records for his low back and upper back, or to authorize VA to obtain such records on his behalf.

Third, after securing any additional evidence, the Veteran should be scheduled for a VA audiology examination and opinion to determine whether he has current bilateral hearing loss disability under 38 C.F.R. § 3.385, current tinnitus, and the etiology of such disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Fourth, after securing any additional evidence, the Veteran should be scheduled for a new, adequate VA ankle examination to determine the etiology of any current right ankle disorder.  Previously, the April 2010 VA ankle examiner did not address the fact that a preexisting a right ankle disorder was noted at the January 1984 enlistment examination.  Since evidence of a right ankle disability was noted at the time of the Veteran's entrance into service, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Rather, since there is evidence of a preexisting right ankle disorder noted at entrance, it is the Veteran's burden to show a chronic (meaning permanent) worsening of his preexisting right ankle disorder during service.  In other words, the Veteran may only bring a claim for aggravation of this preexisting right ankle condition.  Wagner, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is required to obtain an adequate VA ankle examination to address the etiology of any current right ankle disorder, on the basis of possible in-service aggravation of a right ankle disorder that preexisted service.    

Fifth, after securing any additional evidence, for the issues of a low back disorder and upper back (neck) disorder, the Veteran should be scheduled for a new VA spine examination to determine the etiology of any current low back disorder and upper back (neck) disorder.  In this regard, although the Veteran underwent an earlier April 2010 VA spine examination, subsequent to the VA examination, the Veteran testified at the June 2016 videoconference hearing that a private physician had diagnosed him with low back or upper back degenerative joint disease / arthritis.  See hearing testimony at pages 5-6, 12-13.  Notably, the earlier April 2010 VA spine examiner did not perform X-ray or other radiographic testing to determine if the Veteran has degenerative joint disease or arthritis of the lower or upper back.  Thus, a new VA spine examination for the lower and upper spine is warranted.  

Sixth, after securing any additional evidence, for the issue of residuals of a TBI, the AOJ should obtain a VA clarification opinion from the earlier June 2010 VA TBI examiner or another VA clinician if necessary.  Previously, the June 2010 VA TBI examiner opined that although there was a confirmed TBI during active service in June 1987, there was no evidence of current residuals due to the in-service TBI.  The VA examiner added that the Veteran's current migraine headache disorder is not caused by or a result of his military service.  However, in another sentence, the VA examiner also stated that the Veteran's migraines were associated with his service-related TBI.  Therefore, the VA examiner's conclusions appear inconsistent.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).     

Thus, a VA clarification opinion for the TBI issue is necessary.  If the same VA examiner is not available, another qualified VA clinician will provide the addendum opinion.  Another VA examination is not necessary unless the VA examiner specifically requests one.   

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should contact the NPRC, the RMC, the State Adjutant General, the Veteran's Georgia Army National Guard Unit (Company C, 4th Battalion, 2D ITB, USAIC, TRADOC, TC), the Army Human Resources Command, or any other appropriate Federal or State custodian, in order to secure any earlier medical and personnel records from the Veteran's time in the Georgia Army National Guard in 1982 and 1983.  Such records would include line of duty determinations, point statements, hospital records, examinations, etc.  The Veteran apparently served with the Georgia Army National Guard in 2002 and 2003, with an initial period of ACDUTRA training from July 1982 to October 1982.

If these National Guard records are secured, the AOJ should verify and document all periods of active duty for the Veteran including periods of ACDUTRA or INACDUTRA dated in 2002 or 2003.  

If these National Guard records are unavailable or do not exist, a negative reply to this effect is required from the appropriate custodian.  

2.  The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private medical treatment records (from Dr. Case-Valdosta) and private chiropractor records dated in the 1990s and 2000s, that he adequately identifies.  These private records may be relevant to his low back and upper back (neck) disorders. Ask that he provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  If he provides a completed release form authorizing VA to obtain these private treatment records, then attempt to obtain them and associate these records with the claim file.   

The Veteran is also asked to provide the records himself if he has them in his possession.  

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA audiology examination by an appropriate clinician to determine whether the Veteran has current bilateral hearing loss disability to meet the threshold minimum requirements of 38 C.F.R. § 3.385, whether the Veteran has current tinnitus, and the etiology of both.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The Veteran must be interviewed.  An explanation for all opinions expressed must be provided.

The VA examiner must address the following inquiries: 

a) The examiner should indicate whether the Veteran has current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385.  

b) If the Veteran has current hearing loss disability in either ear, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current hearing loss is causally or etiologically related to his military service, including any noise exposure therein.

c) The examiner should then render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current tinnitus is causally or etiologically related to his military service, including any noise exposure therein.  The VA examiner should also address whether the Veteran's current tinnitus may be related to the Veteran's hearing loss.

d) In rendering the above opinions, the VA examiner is advised of the following:

(i) The Veteran contends that he had noise exposure in service from 1984 to 1988 from small arms fire and rifle training and artillery due to his military occupational specialty (MOS) as an infantryman.  The Veteran has indicated that he often did not wear hearing protection.  He says he first noticed hearing loss while in service.  

(ii) The results of audiology testing in the Veteran's STRs (January 1984 enlistment audiogram, December 1984 STR audiogram, December 1987 STR audiogram, and 1988 STR separation audiogram) do not establish bilateral hearing loss disability to meet the threshold minimum requirements of 38 C.F.R. § 3.385.  However, the December 1984 STR audiogram did reveal diminished hearing at several frequencies in both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (higher threshold levels above 20 decibels indicate some degree of hearing loss).  In addition, the Veteran actually reported a history of hearing loss in the 1988 STR report of medical history at separation.  Finally, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an infantryman involved a "high" probability of noise exposure during service.  

(iii) Post-service, a June 2010 VA TBI examination assessed bilateral hearing loss and tinnitus, with a mild decrease in hearing bilaterally.  However, it does not appear from the record that the Veteran underwent any audiology testing to determine whether he has bilateral hearing loss disability to meet the threshold minimum requirements of 38 C.F.R. § 3.385.  Also, VA did not secure any opinion as to etiology.  

(iv) The VA examiner is advised that the absence of in-service evidence of a hearing disability per 38 C.F.R. § 3.385 during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

(v) In addition, the VA examiner should consider the significance, if any, of any intercurrent, post-service noise exposure in his civilian occupations in construction and as a teacher.  

4.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA ankle examination by an appropriate clinician to determine the etiology of any current right ankle disorder.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran must be interviewed.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

a) Did the Veteran's preexisting right ankle disorder, evidence of which was noted upon enlistment into service in January 1984, permanently increase in severity during his military service from 1984 to 1988?  In responding to this question, the VA examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

b) If there was a permanent increase in severity of the Veteran's preexisting right ankle disorder during his military service from 1984 to 1988, is it "undebatable" or "obvious" or "absolutely certain" this permanent increase in severity of the right ankle was due to the natural progression of the disability?

c) If the Veteran has a current right ankle disorder that is totally unrelated to the right ankle disorder noted upon enlistment into service in January 1984, is it at least as likely as not (i.e., 50 percent or more probable) that his current right ankle disorder is causally or etiologically related to his military service from 1984 to 1988, including any treatment therein?

d) In rendering the above opinions, the VA examiner is advised of the following:

(i) The Veteran's STRs reveal that at his January 1984 report of medical history upon enlistment, the Veteran reported a history of foot trouble.  There was a notation about a prior right ankle repair surgery.  At his January 1984 enlistment examination, a right ankle scar was noted, with an otherwise normal examination of the lower extremities.

(ii) The Veteran's STRs reveal that in March 1984, he sustained an injury to the right ankle and right calf.  The diagnosis was contusion and muscular pain.  Tenderness was noted.  A November 1985 STR documented bilateral leg pain of 5 days duration.  There was an ace bandage to the legs.  Tenderness was observed.  The diagnosis was a strain to the posterior tibialis.  At the 1988 STR separation examination, the Veteran's lower extremities were assessed as normal, and no ankle problems were reported by the Veteran.  

(iii) Post-service, at the April 2010 VA ankle examination, the Veteran reported a history of an injury to the right ankle during service in March 1984, with chronic instability of the right ankle since that time.  He reported a right ankle flare-up occurred every month or so.  Upon testing, the Veteran was diagnosed with right ankle sprain with instability.  The VA examiner remarked that the origin of the right ankle instability is "unclear."  The VA examiner reasoned that in-service records pertaining to the right ankle pertain to tendinitis and calf pain, but not instability, according to the VA examiner.  

(iv) If the RO upon remand secures any National Guard medical or personnel records dated in 1982 and 1983, the VA examiner should review and address these records as they may shed further light on the nature of the preexisting right ankle disorder.  The VA examiner should also ask the Veteran about the January 1984 notation upon enlistment regarding a previous right ankle repair surgery.    

5.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA low back and upper back (neck) examination by an appropriate clinician to determine the etiology of any current low back or upper back disorder.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including X-rays or other radiographic studies to determine if the Veteran has arthritis. The Veteran must be interviewed.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

a) The VA examiner should identify all current lower back and upper back (neck) disorders.  The VA examiner should conduct X-rays or other radiographic testing to determine if the Veteran has degenerative joint disease or arthritis of the lower or upper back.  (Previously, the April 2010 VA spine examiner diagnosed lumbosacral and cervical strains; however, the Veteran has since alleged at the June 2016 videoconference hearing that a private physician has diagnosed him with degenerative joint disease of the lower and upper back).  

b) Is it at least as likely as not (i.e., 50 percent or more probable) that any current low back or upper back (neck) disorder began during service or is otherwise related to any incident of service, to include his documented April 1986 fall on a trailer hitch, or his MOS duties as an infantryman?

6.  After any additional records are associated with the claims file, the AOJ should secure a VA addendum opinion from the June 2010 VA TBI examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The current VA examiner is advised that previously, the June 2010 VA TBI examiner opined that although there was a confirmed TBI during active service in June 1987, there was no evidence of current residuals due to the in-service TBI.  The June 2010 VA TBI examiner added that the Veteran's current migraine headache disorder is not caused by or a result of his military service.  However, in another sentence, the previous VA examiner also stated that the Veteran's migraine headaches were associated with his service-related TBI.  Therefore, the VA examiner's conclusions appear inconsistent.  Thus, a VA clarification opinion for the TBI issue is necessary.  

Specifically, the VA examiner should render a clear opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current migraine headache disorder is causally or etiologically related to the Veteran's confirmed in-service TBI.  

7.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection issues on appeal for a right ankle disorder, a low back disorder, an upper back (neck) disorder, residuals of a TBI, bilateral hearing loss, and tinnitus.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


